Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Applicant has incorporated clarifying amendments to the independent claims that distinguish the first and second rankings. Therefore, the 35 USC 112(b) rejection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “It is submitted that the amendments to claim 1, in light of the disclosure above, direct claim 1 to a practical application of any abstract idea that may be contained therein. Furthermore, the claims also include "additional elements that are sufficient to amount to significantly more" than the abstract idea. As stated in para. [0005] of the '621 publication, the claims overcome a problem of "factor analysis by department crossing [which] as an area of human judgment or an operation is increased, complexity of factors in the model is suddenly increased, comprehensiveness is lowered, such that there is a high possibility that the factor analysis in not right even if the factor is specified.” As stated in para. [0006], to overcome these problems, the claims are directed to "a product narrowing down support system and method capable of solving the above problems in enterprises dealing with various kinds of goods and increasing influence degree management or measure implementation precision on the entire VC such as department crossing." In conclusion, as the claims are tied to a practical application and not an abstract idea, the claims are patentable subject matter under prong I/II of Step 2A. Additionally, as the computer system use unconventional technical features, the claim is patentable subject matter under Step 2B.,” Examiner respectfully disagrees. Examiner respectfully asserts that the citations of the instant specification are sufficient to amount to significantly more. In particular, the present claims are directed to a system of generic computing components that perform the steps of the abstract idea. The present claims do not provide any improvements to the functioning of the computer. The present claims improve upon the abstract idea related to identifying low profit products, which is not anything significantly more than the judicial exception. Furthermore, use of a computer or other machinery in its ordinary capacity for economic or other tasks, or simply adding a general purpose computer or computer components after the fact to an abstract idea, does not integrate a judicial exception into a practical application.
Therefore, the 35 USC 101 rejection is maintained. 
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
The present claims have overcome the 35 USC 103 rejection. The present claim amendments, of 03/09/22 and 05/17/2022, have been fully considered by the Examiner in view of both the prior art combination of the record and the available field of search. An updated search of the available field of prior art has been performed. The search did not yield significant prior art references that would render the claims obvious or anticipated. The 35 USC 103 rejection has been withdrawn; however, the present claims are not in condition for allowance because the claims are rejected under 35 USC 101. See the allowable subject matter section below.
Accordingly, the 35 USC 103 rejection has been withdrawn.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the amendment clarifies the second rankings are meant for the contribution amount by reciting “the second rankings of each of the plurality of kinds of products based on the contribution amount  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10-12, and 14 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more.
Step 1: Claims 1-5 and 7 are directed to a system and claims 10-12 and 14-15 are directed to a method. Therefore, claims 1-5, 7, 10-12, and 14 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Independent claims 1 and 10 recite abstract limitations that constitute an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions including marketing or sales activities or behaviors. The independent claim 1 limitations, similarly recited in claim 10, of “a product master table identifying each of the plurality of kinds of products, wherein the management index number and the associated management index value are associated with the enterprise, and the management index value indicates profit deterioration on an enterprise level, wherein the factor index number and the associated factor index value are associated with one of the 2Appl. No. 16/200,715POL-11861Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021plurality of departments in a value chain (VC), and the factor index value indicates profit deterioration on a department level, calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products; calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based on the calculated correlation value; calculating a contribution amount for each of the plurality of kinds of products based on the calculated contribution ratio; determining a first ranking order of first rankings of the correlation values for each of the plurality of kinds of products and a second ranking order of second rankings of the contribution amounts for each of the plurality of kinds of products by both the management index value and the factor index value; and determining the target product having the greatest influence on profit deterioration for the enterprise based on each of the determined first and second rankings, calculates a total sum of first rankings for each of the plurality of kinds of products for the first ranking order of the correlation value for both the management index value and factor index value and determines the target3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, calculates a total sum of second rankings for each of the plurality of kinds of products for the second ranking order of the contribution amount by both the management index value and the factor index value and determines the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and the first rankings of each of the plurality of kinds of products based on the correlation value for both the management index value and factor index value, the second rankings of each of the plurality of kinds of products based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount,” as drafted, but for the language of “the processing unit,” under considerations of the broadest reasonable interpretation, are directed to marketing or sales activities or behaviors. That is, but for the recitation of generic computing components to perform the abstract idea, the claims recite limitations that fall into the abstract idea grouping related to “Certain Methods of Organizing Human Activity” including commercial or legal interactions related to marketing or sales activities or behaviors. 
Dependent claims 2-3, 5, 7, 11-12, and 14 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration. 
Dependent claim 4 will be evaluated below under Step 2A, Prong 2.
Step 2A, Prong 2: Independent claims 1 and 10 do not integrate the judicial exception into a practical application. Independent claims 1 and 10 include the additional elements of a display, processing unit, a storage unit, and non-transitory storage medium storing a program, which perform the steps of the abstract idea. The limitations are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. Additionally, the limitation of “and the processing unit causing the display to display an image showing…” as drafted, is nothing more than generally linking the use of the judicial exception to a display. The computer is being utilized to display the result of the abstract idea, which is nothing more using the computer as tool to perform the steps of the abstract idea. Therefore, the “displaying” of the present claims is not sufficient to prove integration into a practical application. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Additionally, the limitations of “wherein the storage unit stores, a management index database including a management index number and an associated management index value for each of the plurality of kinds of products, and a factor index database including a factor index number and an associated factor index value for each of the plurality of kinds of products,” as drafted, is directed to extra-solution activity. The storing of information is extra-solution activity, which is not sufficient to prove integration into a practical application.
The additional elements of the independent claims, when considered both individually and in combination, do not amount to a practical application of the above identified abstract idea. Therefore, the independent claims do not integrate the judicial exception into a practical application. 
Regarding the dependent claims, claims 2-3, 5, 7, 11-12, and 14 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Dependent claim 4 introduces another additional element, “wherein the storage unit stores deterioration directions in the management index database and the factor index database.” This limitation, as drafted, is directed to extra-solution activity. The storing of information is extra-solution activity, which is not sufficient to prove integration into a practical application.
Step 2B: Independent claims 1 and 10 do not include anything significantly more than the judicial exception. The additional elements, such as the display, processing unit and storage unit, are recited at a high level of generality, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as a processing unit, a storage unit, non-transitory storage medium storing a program, of claims 1 and 10, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Additionally, the limitation of “and the processing unit causing the display to display an image showing…” as drafted, is nothing more than generally linking the use of the judicial exception to a display. The computer is being utilized to display the result of the abstract idea, which is nothing more using the computer as tool to perform the steps of the abstract idea. This type of “apply it” language utilized by the claim is not anything significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how claims 1, 4, and 10 are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Independent claims 1 and 10 contain the additional element, similarly recited in dependent claim 4, of “wherein the storage unit stores, a management index database including a management index number and an associated management index value for each of the plurality of kinds of products; a factor index database including a factor index number and an associated factor index value for each of the plurality of kinds of products,” as drafted, is directed to extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, claims 1, 4, and 10 do not comprise anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Dependent claims 2-3, 5, 7, 11-12, and 14 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception. 
Accordingly, claims  1-5, 7, 10-12, and 14 are rejected under 35 USC 101 without significantly more.

Allowable Subject Matter
Claims 1-5, 7, 10-12, and 14 are allowable over the available field of prior art; however, the present claims remain rejected under 35 USC 101. Therefore, the claims are not in condition for allowance. 
The present claims, in view of the amendments, are neither taught nor suggested by the prior art as a whole, either in combination or alone. The combination of claim limitations, such as “calculating a correlation value between each management index value and each factor index value for each of the plurality of kinds of products,” “calculating a contribution ratio between each management index value and each factor index value for each of the plurality of kinds of products based on the calculated correlation value,” “calculating a contribution amount for each of the plurality of kinds of products based on the calculated contribution ratio,” “determining a first ranking order of first rankings of the correlation values for each of the plurality of kinds of products and a second ranking order of second rankings of the contribution amounts for each of the plurality of kinds of products by both the management index value and the factor index value,” “and determining the target product having the greatest influence on profit deterioration for the enterprise based on each of the determined first and second rankings,” “wherein the processing unit calculates a total sum of first rankings for each of the plurality of kinds of products for the first ranking order of the correlation value for both the management index value and factor index value and determines the target 3Appl. No. 16/200,715POL-11861Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021 product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products,” and “the processing unit calculates a total sum of second rankings for each of the plurality of kinds of products for the second ranking order of the contribution amount by both the management index value and the factor index value and determines the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products,” when considered in view of the available field of prior art, are neither taught nor suggested. 
The closest prior art of the record discloses the following: Johnson et al. (US 20140249999 A1) discloses producing a management index database and factor index database, a management index value that indicates profit deterioration on an enterprise level, a factor index that indicates profit deterioration on a department level, and determining a target product having the greatest influence on profit deterioration for an enterprise. However, the instant claims distinguish over Johnson because the reference fails to explicitly disclose calculating a correlation value between the management index and factor index, calculating a contribution ratio between the index values, determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Levy et al. (US 20140172627 A1) discloses calculating a correlation value between each management index value and each factor index, calculating a contribution ratio between each index value based on the correlation value, calculating a contribution amount for each product, and determining rankings of the plurality of kinds of products based on ranking the correlation and contribution amounts. However, the instant claims distinguish over Levy because the reference fails to explicitly disclose determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Nonez et al. (US 20160232537 A1) discloses determining the target product having the greatest influence on profit deterioration for the enterprise based on rankings and correlation values and displaying an image showing the rankings of the products. However, the instant claims distinguish over Nonez because the reference fails to explicitly disclose determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Rothschild et al. (US 20170083838 A1) discloses calculating the contribution ratio amount for products based on a contribution ratio and determining a target product having great influence on profit deterioration on an enterprise level based on the contribution amount. However, the instant claims distinguish over Rothschild because the reference fails to explicitly disclose determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Ghosh et al. (US 20150317747 A1) discloses calculating a correlation value between each management index value and each factor index, calculating a contribution ratio based on the correlation value, and ranking products based on the correlation value. However, the instant claims distinguish over Ghosh because the reference fails to explicitly disclose calculating a contribution amount for each product based on the calculated contribution ratio, calculating a correlation value between the management index and factor index, calculating a contribution ratio between the index values, determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Fredendall et al. (Improving the product mix heuristic in the theory of constraints, 1997) discloses calculating a contribution margin of each product as the sales price minus the raw material cost, calculating a ratio of the contribution margin, and producing a descending ranked ordering of the products ratio. However, the instant claims distinguish over Fredendall because the reference fails to explicitly disclose determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount. Lukic (The Influence of Working Assets Efficiency Management on the Profitability of Trade in Serbia, 2013) discloses identifying the impact of inventory turn over, cash cycle, financial liquidity, and more over a given period through correlation, which is performed in order to determine which aspects provide a positive or negative correlation on profitability of working assets, and producing a correlation matrix of interdependence of profitability indicators including Pearson correlations, current ratio, inventory turnover, net income rate and more. However, the instant claims distinguish over Lukic because the reference fails to explicitly disclose determining the target 3Appl. No. 16/200,715POL-11861 Supplemental Amendment dated May 17, 2022Reply to Office Action of December 16, 2021product based on the target product having a small total sum of first rankings relative to other ones of the plurality of kinds of products, determining the target product based on the target product having a small total sum of second rankings relative to other ones of the plurality of kinds of products, and displaying the first rankings based on the correlation value for both the management index value and factor index value, the second rankings based on the contribution value for both the management index value and factor index value, the target product identified by the total sum of first rankings based on the correlation value, and the target product identified by the total sum of second rankings based on the contribution amount.
The present claims are rendered not anticipated or obvious over the available field of prior art; however, the present claims remain rejected under 35 USC 101. Therefore, the claims are not in condition for allowance.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strutt et al. (EP1248216A1) discloses comparing the performance between entities including displaying all lowest level categories for the profit center and ranking various categories based on profit amount
Thalken (US 20140344020 A1) discloses determining a relationship between the relative strength index of the enterprise and the price change of the entity based on a correlative relationship, wherein the margin manager can determine a price determination to maximize revenue and market share for a given product
Regan (US 20140278778 A1) discloses calculating a degree of correlation between an attribute and a sales tier in order to determine products that are decreasing profitability for retailers 
Hoffman (US 20080140439 A1) discloses correlating the cost of manufacturing and the speed of a manufacturing facility, as well as identify the product with the highest unit cost
Mun (US 9811794) discloses calculating cash flow ratios including return on invested capital, net profit margins, etc., minimizing product cost including utilizing Sharpe’s returns-to-risk ratio, as well as displaying correlation rankings based on Pearson’s correlation 
Leiter (Assessing and Reducing Product Portfolio Complexity in the Pharmaceutical Industry, 2006) discloses utilizing tail end pruning to eliminate the lowest volume, least profitable products from a portfolio based on the cumulative net share of sales of a given product 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683